Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites, “an area in which a total number of the first cells and the third cells that are consecutive is more than three.” Claim 2 later recites, “if the section includes the area....”  However, Claim 2 then recites, “an area in which a total number of the second cells and the fourth cells that are consecutive is more than three” And afterwards, “if the section includes the area.” It is unclear from this recitation which “area” the second “the area” is being referred to. Additionally, claim 2 recites, “an area in which four cells adjacent to teach other in the rows and the columns are the first cells” and “if the section includes the area” in the last line of claim 2. It is unclear from this recitation which “area” the third “the area” is being referred to. For 
Claim 2 recites “correcting” the cells. It is unclear exactly how a correction is being performed or what correcting a cell means. The specification does not specifically define the term. It is unclear if the correcting step changes the physical weaving pattern to match the conditions, or whether “correcting” simply determines that a specific cell needs to be changed. Additionally, in the case of a physically woven fabric, it is unclear if the correcting step mean disassembling the entire fabric to “correct” the cell that needs to be changed. Clarification with respect to this term is required.  
Claims 3 and 4 are also rejected under this section for depending on rejected claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,748,980 B2 to Matsui et al (hereinafter “Matsui”) in view of US Patent Application Publication 2010/0253047 A1 to Youn et al (hereinafter “Youn”), and alternatively in view of US Patent 6,734,125 B2 to Veiga (hereinafter “Veiga”). 


For claim 1, Matsui discloses an airbag (Abstract of Matsui) comprising: 
a bag portion woven by double weave (the hollow-woven portion 1 takes the form of a double-woven bag, see fig. 1 and fig. 2, col. 5, lines 39-42); 

    PNG
    media_image1.png
    149
    102
    media_image1.png
    Greyscale

and, 
a plain cloth portion woven by plain weave at an edge of the bag portion (Fig. 3 shows an example of the fastened portion A, “3” in fig. 1, col. 5, lines 43-62),

    PNG
    media_image2.png
    175
    148
    media_image2.png
    Greyscale

wherein the bag portion and the plain cloth portion include warp threads and filling threads (col. 2, lines 43-51) (col. 3, lines 42-52).
Matsui does not specifically disclose: the bag portion and the plain cloth portion are woven by a one piece woven method to satisfy: (1) each warp thread is not over four consecutive filling threads and each filling thread is not over four consecutive warp threads around a border between the bag portion and the plain cloth portion; and (2) every two adjacent warp threads are not over two adjacent filling threads and every two adjacent filling threads are not over two adjacent warp threads around the border.
However, attention is directed to Youn teaching an analogous inflatable double layered fabric airbag (abstract of Youn). Specifically, Youn teaches an embodiment wherein irregular basket weave are to comprise a 1 by 1 plain weave for purposes of strengthening the combining force thereby inhibiting air leakage during air inflation  (paras 0074-0077 of Youn). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Matsui is modified by the teachings of Youn wherein the bag portion and the plain cloth portion both comprise 1 by 1 plain weaves and thereby satisfying the following conditions: (1) each warp thread is not over four consecutive filling threads and each filling thread is not over four consecutive warp threads around a border between the bag portion and the plain cloth portion; and (2) every two adjacent warp threads are not over two adjacent filling threads and every two adjacent filling threads are not over two adjacent warp threads around the border, for purposes of inhibiting air leakage during air bag inflation, as taught by Youn above. 

Alternatively, attention is directed to Veiga teaching an analogous woven textile used in the formation of an air bag (see abstract of Veiga). Specifically, Veiga teaches in a preferred construction for a multi-denier weave is a plain weave of 315Dx420D nylon, with a weave count of 46x46 for purposes of providing greatly improved adhesion characteristics, better packageability, and excellent tensile strength (col. 8 line 39 to col. 9 line 20 of Veiga). Veiga further teaches “plain weaves” consist of yarns in an alternating fashion one over and one under every other yarn (col. 8 line 39 to line 42 of Veiga), known in the art as a 1 by 1 plain weave. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Matsui is modified by the teachings of Veiga wherein the bag portion and the plain cloth portion both comprise 1 by 1 plain weaves, and thereby, satisfy the following conditions: (1) each warp thread is not over four consecutive filling threads and each filling thread is not over four consecutive warp threads around a border between the bag portion and the plain cloth portion; and (2) every two adjacent warp threads are not over two adjacent filling threads and every two adjacent filling threads are not over two adjacent warp threads around the border, for purposes of providing greatly improved adhesion characteristics, better packageability, and excellent tensile strength, as taught by Veiga above. 

For claim 2, the modified Matsui does teach a method of producing a weaving pattern for weaving the airbag according to claim 1, the method comprising: 
preparing a draft weaving pattern including a first region designed for the bag portion and a second region designed for the plain cloth portion, the first region including first cells and second cells arranged in rows and columns (see figs. 2 and 3 of Matsui wherein the prepared patterns include the first region designed for the bag portion, fig.2, and the second region designed for the plain cloth portion, fig. 3), wherein 
the first cells represent first intersections of the warp threads and the filling threads in the bag portion at which the warp threads are over the filling threads (as explained in discussion for claim 1 above, the bag portion is modified to comprise a 1 by 1 plain weave, as shown below for example. One skilled in the art would understand the black squares represent the warp thread over the filling treads in the plain weave), and


    PNG
    media_image3.png
    98
    103
    media_image3.png
    Greyscale

the second cells represent second intersections of the warp threads and the filling threads in the bag portion at which the warp threads are under the filling threads (as explained in discussion for claim 1 above, the bag portion is modified to comprise a 1 by 1 plain weave, as shown above for example. One skilled in the art would understand the white squares represent the warp thread under the filling treads in the plain weave),
the second region including third cells and fourth cells arranged in rows and columns, wherein 
the third cells represent third intersections of the warp threads and the filling threads in the plain cloth portion at which the warp threads are over the filling threads (see fig. 3, and discussion for claim 1 above. One skilled in the art would understand the black squares represent the warp thread over the filling treads in the plain weave ), and 
the fourth cells represent fourth intersections of the warp threads and the filling threads in the plain cloth portion at which the warp threads are under the filling threads (see fig. 3, and discussion for claim 1 above. One skilled in the art would understand the white squares represent the warp thread under the filling treads in the plain weave); 
The modified Matsui does not specifically disclose: scanning a section of the draft weaving pattern around a border between the first region and the second region. However, one skilled in the art would find scanning and observing a pattern being created an obvious and routine step to ensure the intended pattern is consistent throughout the weave.
The modified Matsui does not specifically disclose: determining whether the section includes an area in which a total number of the first cells and the third cells that are consecutive is more than three; if the section includes the area, correcting any one of the first cells and the third cells; determining whether the section includes an area in which a total number of the second cells and the fourth cells that are consecutive is more than three; if the section includes the area, correction any one of the second cells and the fourth cells. 
However, the steps of determining and correcting, arguably, have already been performed by the modified Matsui since the resulting pattern of the bag portion and the plain cloth portion comprises a 1 by 1 plain weave pattern. Even further, one skilled in the art would recognize the steps of determining and correcting are commonplace and routine throughout the art. Determining that a section of pattern needs correction is an obvious step. To otherwise not correct would lead to unintended patterns in the weave. If the skilled artisan intends to form a 1 by 1 plain weave in the bag portion and the plain cloth portion, then they would obviously determine whether the pattern being formed is a 1 by 1 plain weave or not. If the pattern being formed is the intended pattern, then the pattern is already correct and no correction or adjustment is necessary. However, if the skilled artisan assess that the pattern being formed is not a 1 by 1 plain weave, then the pattern is reworked or adjusted to form the intended weave. In this case, because the bag portion and the plain cloth portion comprise 1 by 1 plain weave patterns, as modified above, the total number of the first cells and the third cells that are consecutive, and the total number of second and further cells that are consecutive, would be two or less. 
Similarly, the modified Matsui does not specifically disclose determining whether the section includes an area in which four cells adjacent to each other in the rows and the columns are the first cells; and if the section includes the are correcting any one of the four cells. 
However, as explained above, the steps of determining and correcting, arguably, have already been performed by the modified Matsui since the resulting pattern of the bag portion and the plain cloth portion comprises a 1 by 1 plain weave pattern. Even further, one skilled in the art would recognize the steps of determining and correcting are commonplace and routine throughout the art. Determining that a section of pattern needs correction is an obvious step. To otherwise not correct would lead to unintended patterns in the weave. If the skilled artisan intends to form a 1 by 1 plain weave in the bag portion and the plain cloth portion, then they would obviously determine whether the pattern being formed is a 1 by 1 plain weave or not. If the pattern being formed is the intended pattern, then the pattern is already correct and no correction or adjustment is necessary. However, if the skilled artisan assess that the pattern being formed is not a 1 by 1 plain weave, then the pattern is reworked or adjusted to form the intended weave. In this case, because the bag portion and the plain cloth portion comprise 1 by 1 plain weave patterns, the an area in which four cells adjacent to each other in the rows and the columns are the first cells would not be present. If an area in which four cells adjacent to each other in the rows and the columns are the first cells, then a portion of the pattern would not be a 1 by 1 plain weave and it would be obvious to one of ordinary skill in the art, for purposes of ensuring a consistent weave pattern throughout the bag portion and the plain weave portion, that a correction take place.  

	For claim 3, the modified Matsui  does not specifically disclose the method according to claim 2, wherein the correcting any one of the first cells and the third cells includes correcting one of the first cells and the third cells closer to the plain cloth portion. However, it would have been obvious to one of ordinary skill in the art, in light of the teaching above, wherein the cell closer to the plain cloth portion are corrected for purposes of providing less abrasion and a smoother texture across the surface against impact of a person during inflation. 

	For claim 4, the modified Matsui does not specifically disclose the method according to claim 2, wherein the correcting any one of the second cells and the fourth cells includes correcting one of the second cells and the fourth cells closer to the plain cloth portion. However, it would have been obvious to one of ordinary skill in the art, in light of the teaching above, wherein the cell closer to the plain cloth portion are corrected for purposes of providing less abrasion and a smoother texture across the surface against impact of a person during inflation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732